


109 HR 5241 IH: To amend the Water Resources Development Act of 1976 to

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5241
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 1976 to
		  allow the Secretary of the Army to extend the period during which the Secretary
		  may provide beach nourishment for a water resources development
		  project.
	
	
		1.Beach
			 nourishmentSection 156 of the
			 Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f) is amended—
			(1)by
			 inserting “(a) In
			 general.—” before “The Secretary”; and
			(2)by adding at the
			 end the following:
				
					(b)Requests for
				extensionsAt the request of a non-Federal interest, the
				Secretary, acting through the Chief of Engineers, may extend the period during
				which the Secretary provides beach nourishment for a project under subsection
				(a) for such additional period as the Secretary determines necessary, except
				that the additional period may not exceed 50
				years.
					.
			
